Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 15 April 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir,
                            Newport April the 15th 1781.
                        
                        I have received your Excellency’s Letter of the 10th instt concerning the Expedition proposed by the State of
                            Boston, and to which you had given your Approbation, under two restrictions. The first concerns Mr Destouches, as it is
                            relative to the Navy. He has the honor to send your Excellency his answer in the Letter herein included. As to the Second,
                            which relates to the Land forces, I had been Lucky enough to prevent the wise reflections which your Excellency makes upon
                            them, I had put the Chevalier De Chatellus in a condition to do without the help of the Neighbouring militia, by giving
                            him 800 men; 4 12 inches mortars, 4 24 pounders, exclusive of those which he might have had from the Ships, and that
                            was more than sufficient to take a fort, in which there is only 350 men of garrison, without any vaults, or covered way,
                            or exterior works. The Detachment was ready to embark, but, it seems to me that your Excellency’s observations upon the
                            Separation of our fleet, and upon the danger to be interrupted by superior forces, during the course of the Expedition,
                            which Mr Destouches does not Look on as possible to be undertaken with his frigates only, are the motives which cause this
                            project to be Laid aside for the present moment. I am with respect and personal attachment, Sir, Your Excellency’s most
                            obedient humble Servant
                        
                            le cte de Rochambeau
                        
                    